DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the November 10, 2021 Non-Final Office Action filed on February 7, 2022 is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

	
Claim Status
Claims 1, 3-4, 7, 10, 12-13, 17, 19-22, 24, 26-30, and 32-34 are cancelled.  Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, 31, and 35 are pending.  Claims 5, 9, 11, 14-15, 18, 23, and 25 are amended.  Claim 35 is new. Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, 31, and 35 are currently under examination.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings – withdrawn
The drawings were received on February 7, 2022.  These drawings are acceptable because Figure 28A is now legible.
The objection to drawings is withdrawn in view of Applicant’s submission of a legible Figure 28A.  

Claim Objections – withdrawn
Rejection of claims 11 and 14 are withdrawn in view of Applicant’s amendment to correct minor informalities.

Claim Objections - maintained
Claim 15 are objected to because of the following informalities:  claim 15 in line 5 recites the limitation “(IncRNAS)” which has a typographical error having a capital I instead of a lowercase L and instead should read “(lncRNAs)” (with a lower case l).  This objection is maintained because while the Applicant corrected the “S” in “IncRNAS”, the limitation still contains a capital I instead of a lower case L.  Appropriate correction is required.

Claim Objections – new objection
Claim 15 is objected to because of the following informalities:  claim 15 in line 4 recites the limitation “SMAD/GATA2” and should read “SMAD1/GATA2”.  Appropriate correction is required.  This is a new objection.

Claim Rejections - 35 USC § 101 - withdrawn
Rejection of claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more is withdrawn in view of Applicant’s amendment filed February 7, 2022 to claim 18 to remove the recitation of the mental process of receiving sequencing results.  Rejection of claims 2, 5-6, 8, 15-16, 23, 25, and 31 is withdrawn because they depend from claim 18 and rejection of claims 9, 11, and 14 is withdrawn because they no longer depend from claim 18.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 8, 15-16, 18, 23, 25, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a signaling center" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5-6, 8, 15-16, 23, 25, 31, and 35 are included in this rejection as they require the limitations of claim 18, but do not overcome the rejection because they fail to clarify whether the “a signaling center” in line 12 is the same or different from the signaling center recited in line 2.

Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claims 8, 16, 18, 23, 25, and 31 under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. 2016 (PNAS, published April 19, 2016; as cited in the IDS filed on February 6, 2019) in view of Orkin et al. 2015 (US 20150132269 A1, published May 14, 2015; as cited in the IDS filed on February 6, 2019) is withdrawn in view of Applicant’s amendment to claim 18 remove the limitation “BCL11A” from the group of signal-responsive transcription factors.  
Rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 8, 16, 18, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Hattangadi et al. 2011 (Blood, published October 12, 2011; as cited in the IDS filed on February 6, 2019) is withdrawn in view of Applicant’s amendment to claim 18 remove the limitation “BCL11A” from the group of signal-responsive transcription factors.  
Rejection of claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 8, 16, 18, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Vrijens et al. 2013 (PLoS One, published March 19, 2013; as cited in the IDS filed on February 6, 2019) is withdrawn in view of Applicant’s amendment to claim 18 remove the limitation “BCL11A” from the group of signal-responsive transcription factors.  

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 5-6, 8-9, 11, 14, 16, 23, 25, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. 2016 (PNAS, published April 19, 2016; as cited in the IDS filed on February 6, 2019) in view of Orkin et al. 2015 (US 20150132269 A1, published May 14, 2015; as cited in the IDS filed on February 6, 2019), Vrijens et al. 2013 (PLoS One, published March 19, 2013; as cited in the IDS filed on February 6, 2019), and Hattangadi et al. 2011 (Blood, published October 12, 2011; as cited in the IDS filed on February 6, 2019).  This is a new rejection in view of Applicant’s amendment filed April 7, 2022 to remove the limitation “BCL11A” from the group of signal-responsive transcription factors.
Wakabayashi et al.’s disclosure is directed to CRISPR/Cas9 genome editing to interrogate elements harboring mutations in human erythroid disorders, which are predicted to disrupt a canonical binding motif for the hematopoietic transcription factor GATA1 (see abstract).  Wakabayashi et al. discloses that targeted disruption of GATA1 motifs in regulatory elements proximal to other genes implicated in erythroid disorders results in altered gene expression (see abstract). 
Regarding claims 18 and 23, Wakabayashi et al. teaches methods for modulating and enhancing transcriptional regulation of gene expression in adult CD34+ cells (see abstract; p. 4435, col. 1, para 6; p. 4438, col. 1, para 2; Fig. S9).  Wakabayashi et al. further teaches genomic sequencing to identify non-coding variants causing Mendelian erythroid disorders (MEDs), wherein the non-coding variants are in the DNA-binding motif of the hematopoietic lineage-specific master regulator GATA1 (see abstract; p. 4434, col. 2, para 1; p. 4435, col. 1, para 2).  Wakabayashi et al. teaches that the signaling center comprises a DNA binding site for a signal-responsive transcription factor and lists various signal-responsive transcription factors that were modulated at their binding sites (see abstract, Fig. 1 and Fig. 1 Legend).  Wakabayashi et al. further teaches altering occupancy of the signaling center by targeting two GATA1 binding motifs in ALAS2 intron 8 with CRISPR/Cas9 increases ALAS2 mRNA (see p. 4437, col. 1, para 2; p. 4438, col. 1, para 2; Fig. S9).
Regarding claims 8 and 9, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the lineage-specific master regulator is GATA1 (see abstract; p. 4434, col. 2, para 1; p. 4435, col. 1, para 2).
Regarding claim 16, Wakabayashi et al. teaches enhancing gene expressing in CD34+ cells derived from peripheral blood (see Supporting Information p. 1, col. 1, para 3).
Regarding claims 25 and 35, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the disease associated with aberrant erythropoiesis is Diamond–Blackfan anemia or inherited anemia X-linked sideroblastic anemia (see p. 4436, col. 2, para 3; p. 4435, col. 1, para 4).
However, regarding claim 18, Wakabayashi et al. teaches enhancing gene expression in adult CD34+ cells (i.e., in vitro), but does not teach enhancing gene expression in CD34+ cells in a subject having a disease or disorder with identified mutations in signaling centers (i.e., ex vivo or in vivo).  
Regarding claim 23, Wakabayashi et al. teaches using CRISPR to alter mutations in CD34+ cells, but it does not teach obtaining the CD34+ population from a subject having a disease or disorder with identified mutations in signaling centers.  
Regarding claim 31, Wakabayashi et al. does not teach transplanting contacted CD34+ cells back into the subject.
Orkin et al.’s disclosure is directed to genome engineering for the targeted modification of the genome of a hematopoietic cell (see para 0002).  Orkin et al.’s further discloses a method of treating a patient in need of an increase in globin gene expression, the method comprising administering to the patient the pharmaceutical preparation in an amount sufficient to increase the globin gene expression in the patient suspected of having, or is at risk of developing thalassemia or sickle cell disease (see para 0038).
Regarding claim 18, Orkin et al. teaches compositions and methods including using CD34+ cells, HSCs and/or RBC precursor cells, nucleases, and/or polynucleotides encoding nucleases administered to a subject with a hemoglobinopathy to provide therapy for a subject (i.e., ex vivo or in vivo) in need thereof (see paras 0271-0272).  
Regarding claim 16, Orkin et al. teaches harvesting HSC/PC cells derived from bone marrow and from induced pluripotent stem cells (see para 0030 and 0240).
Regarding claim 23, Orkin et al. teaches obtaining CD34+ cells (see para 0251).
Regarding claim 25 and 35, Orkin et al. teaches enhancing gene expression in patients having a disease with aberrant erythropoiesis, including inherited anemia, beta-thalassemia, globoid cell leukodystrophy (Krabbes Disease), sickle cell anemia, severe combined immunodeficiency, X-linked lymphoproliferative syndrome, Wiskott-Aldrich syndrome, Hunter's syndrome, and Hurler's syndrome (see para 0205).
Regarding claim 31, Orkin et al. teaches treating cells in vitro and administering the modified cells to patients ex vivo (see paras 0221 and 0230; Example 9).
However, Wakabayashi et al. and Orkin et al. do not teach the signal-responsive transcription factors SMAD1 and SMAD5 (claims 18, 5 and 6) and that the agent that activates SMAD1 is selected from the group consisting of: PD407824, MK-8776, LY-2606368 and LY-2603618, BMP4, BMP2, BMP7, isoliquiritigenin, apigenin, 4'-hydroxychalcone, a checkpoint kinase 1 (CHKI) inhibitor, an agonist of a BMP receptor kinase, and diosmetin.
Vrijens et al.’s disclosure is directed to identifying small molecule activators of BMP signaling in an effort to find treatments for bone and kidney disorders because BMPs are morphogens that play a major role in regulating development and homeostasis (see abstract).
Regarding claims 18, 5, and 6, Vrijens et al. teaches the BMP signal-responsive transcription factors SMAD1 and SMAD5 (see abstract and Fig. 1) and teaches agents altering the occupancy of the signaling center in the genome is an agonist of a BMP signaling pathway. 
Regarding claims 11 and 14, Vrijens et al. teaches the small molecules isoliquiritigenin and 4’-hydroxychalcone alters occupancy at the signaling center by activating Smad1 phosphorylation (see p. 8, col. 1, para 1 and Fig. 1).
However, Wakabayashi et al., Orkin et al., and Vrijens et al. do not teach an agonist of the MAPK, JAK-STAT, and NFKB signaling pathways and a lineage-specific regulator binding site for the transcription factor GATA2. 
Hattangadi et al.’s disclosure is directed to determining the complex intracellular networks of coordinated gene expression by transcription factors, chromatin modifiers, and miRNAs that regulate the different stages of erythropoiesis (see abstract).
Regarding claim 6, Hattangadi et al. teaches agonists of signaling pathways selected from the group consisting of: MAPK pathway (see p. 6259, col. 1, para 2 and p. 6261, col. 1, para 5) and JAK-STAT and NFKB pathways (p. 6259, col. 2, paras 2-3 through p. 6260, col. 1, para 1).
Regarding claim 9, Hattangadi et al. teaches that BMP4 is essential for stress erythropoiesis and further teaches that BMP4 activates the transcriptions factors Smad5 and Gata2 (see p. 6265, col. 2, para 3 and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the methods of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al.  A skilled artisan would have readily incorporated treating a disease associated with aberrant erythropoiesis by obtaining the cells from subject having such a disease and correcting the DNA of a CD34+ cell in the subject, as previously disclosed by Orkin et al., with the in vitro methods for modulating erythropoiesis, as previously disclosed by Wakabayashi et al.  The ordinary artisan would have been motivated to combine the teachings of Wakabayashi et al. and Orkin et al. to achieve improved methods for targeted modification of the genome of a hematopoietic cell involving GATA1 lineage-specific transcription factor to treat a patient with mutations resulting aberrant erythropoiesis.  Wakabayashi et al. teach several mutations in the GATA1 binding motif altering gene expression and in vitro methods (see abstract).  Orkin et al. describes several methods and compositions employing polynucleotides and gene editing nucleases to correct mutations and treat subjects both in vivo and ex vivo (see para 0230).  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al. and Orkin et al. are directed to modulating gene expression using gene-editing tools in CD34+ cells by altering DNA binding sites and investigating methods to treat diseases associated with aberrant erythropoiesis.  
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. with the signal-responsive transcription factors SMAD1 or SMAD5 and the agents isoliquiritigenin and 4’-hydroxychalcone that activate SMAD1 (see p. 8, col. 1, para 1 and Fig. 1) described by Vrijens et al. together with the agonists of the MAPK, JAK-STAT, and NFKB signaling pathways and lineage-specific regulator binding site for the transcription factor GATA2 as described in Hattangadi et al.  The ordinary artisan would have been motivated to incorporate a tissue-specific transcription factor DNA binding motif modulator such as BMP signaling-responsive transcriptions factor SMAD1 and small molecules isoliquiritigenin and 4’-hydroxychalcone that activate SMAD1, as disclosed by Vrijens et al., with the method of enhancing gene expression in CD34+ cells to tightly control the gene expression and differentiation in specific cell types and decrease off-target effects.  The ordinary artisan would have been further motivated to incorporate the use of signaling pathways to modulate erythropoiesis in a subject to improve treatment of erythroid disorders because it would allow tighter control of different stages of erythropoiesis to cater treatments according to the needs of the patient.  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. are directed to coordinated gene expression by transcriptions factors that regulate the different stages of erythropoiesis and transcriptional control of signaling centers in cells.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. as applied to claims 18, 5-6, 8-9, 11, 14, 16, 23, 25, 31, and 35 in the 35 U.S.C. § 103 discussion above, and further in view of Chin et al. 1995 (Nucleic Acids Research, published February 11, 1995; as cited in the IDS filed on February 6, 2019).  This is a new rejection in view of Applicant’s amendment filed April 7, 2022 to remove the limitation “BCL11A” from the group of signal-responsive transcription factors.
The combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. are applied to claim 2, as they are applied to claims 18, 5-6, 8-9, 11, 14, 16, 23, 25, 31, and 35 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. do not teach the signaling center further comprising a tissue-specific transcription factor DNA binding motif.
Chin et al.’s disclosure is directed to transcriptional regulation of the human erythropoietin receptor gene by proteins binding to GATA-1 and Sp1 motifs (see title).
Regarding claim 2, Chin et al. teaches a tissue-specific transcription factor DNA binding motif in the erythropoietin surface receptor gene involved in the production of erythroid cells (see abstract; p. 3043, col. 1, para 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. of enhancing gene expression in CD34+ cells in a subject by incorporating the use of a tissue-specific transcription factor DNA binding motif modulator, as previously disclosed by Chin et al.  The ordinary artisan would have been motivated to incorporate a tissue-specific transcription factor DNA binding motif modulator with a method of enhancing gene expression in CD34+ cells to improve applications in tissue replacement therapies because it can tightly control the gene expression and differentiation in specific cell types and decrease off-target effects.  Chin et al. teaches that GATA-1 and Sp1, along with other cell-specific factors, provide a high level of tissue-specific expression (see abstract; p. 3043, col. 1, para 3).  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., Vrijens et al., Hattangadi et al., and Chin et al. teach transcriptional control of signaling centers in erythroid cells.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. as applied to claims 18, 5-6, 8-9, 11, 14, 16, 23, 25, 31, and 35 in the 35 U.S.C. § 103 discussion above, and further in view of Trompouki et al., (Cell 147(3) 577-589 (2011); as cited in the IDS filed February 6, 2019).  This is a new rejection in view of Applicant’s amendment filed April 7, 2022 to remove the limitation “BCL11A” from the group of signal-responsive transcription factors.
The combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. are applied to claim 15, as they are applied to claims 18, 5-6, 8-9, 11, 14, 16, 23, 25, 31, and 35 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. do not teach wherein the signaling center comprises the signal-responsive binding site for transcription factor SMAD1 and the lineage-specific regulator binding site for the transcription factor GATA1 or GATA2, and wherein co-binding of either SMAD1/GATA1 or SMAD/GATA2 at the signaling center alters expression of long non-coding RNAs (lncRNAs).  
Regarding claim 15, Hattangadi et al. does disclose determining the regulation of different stages of erythropoiesis, including altering expression of long non-coding RNAs (IncRNAs) are crucial for important biological processes, including stem cell reprogramming (see p. 11, para 3).
Trompouki et al.’s disclosure is directed to the hematopoietic lineages regenerating following acute injury that depends on the activation of each of BMP and Wnt signaling pathways to induce expression of key blood genes (see Summary).  Trompouki et al. further teaches that BMP and Wnt signaling pathways control essential cellular responses through activation of the transcription factors SMAD (BMP) and TCF7L2 (Wnt) (see Summary).
Regarding claim 15, Trompouki et al. teaches that SMAD1 co-binds sites with GATA1 and GATA2 in K562 erythroleukemia cells (see Summary and p. 580, para 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al., Orkin et al., Vrijens et al., and Hattangadi et al. of enhancing gene expression in CD34+ cells and altering the expression of lncRNAs in a subject with methods of co-binding of SMAD1/GATA1 or SMAD1/GATA2, as disclosed by Trompouki et al.  The ordinary artisan would have been motivated to incorporate the co-binding of transcription factors SMAD1 with GATA1 or with GATA2 with a method of altering the expression of lncRNAs in CD34+ cells to improve the regulation of erythropoiesis in a subject having mutations in their genomic sequence causing aberrant erythropoiesis.  Trompouki et al teaches that SMAD1 co-binds sites with GATA1 and GATA2 in cells with aberrant erythropoiesis (see p. 580, para 2).  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., Vrijens et al., Hattangadi et al., and Trompouki et al. teach transcriptional control of signaling centers in erythroid cells.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636